Citation Nr: 0724838	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability evaluation greater than 30 
percent for bronchial asthma.  

2.  Entitlement to a disability greater than 10 percent for 
degenerative changes of the right knee, status post 
arthroscopy (hereafter "right knee disability").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M. M. 



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January to May 1993 and 
from March 1994 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The issue of entitlement to an increased disability 
evaluation for a right knee disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's pulmonary function tests (PFT) do not show a 
forced expiratory volume in one second (FEV-1) of 40 to 55 
percent predicted or an FEV-1/forced vital capacity (FVC) of 
40 to 55 percent.  The evidence does not show that the 
veteran has at least monthly visits to a physician for 
required care of exacerbations or that he requires 
intermittent (at least three per year) courses of systemic 
corticosteroids.  






CONCLUSION OF LAW

The criteria for a higher rating for bronchial asthma have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.97, Diagnostic Code (DC) 6602 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected bronchial asthma, currently 
evaluated as 30 percent disabling under DC 6602, bronchial 
asthma.  38 C.F.R. § 4.97.  

Under DC 6602, a 30 percent rating is warranted when the 
veteran has an FEV-1 of 56 to 70 percent predicted, or; an 
FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhaled anti-inflammatory 
medication.  A 60 percent evaluation is warranted when the 
veteran has an FEV-1 of 40 to 55 percent predicted or; an 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

In October 2003, the veteran underwent a VA respiratory 
examination.  He reported dyspnea on exertion, and that he 
could walk approximately 100 yards before becoming short of 
breath.  He stated that his shortness of breath was worse in 
cold weather or during rapid weather changes.  The veteran 
had one episode, approximately five years prior to the 
examination, that required him to go to the emergency room 
for treatment.  He had acute episodes two to three times per 
month, which caused him to stay home and avoid physical work.  

Upon examination, the veteran had coarse breath sound with 
white cough.  The examiner diagnosed the veteran with asthma 
that was progressive with residual problems that developed 
while in service.  

In September 2003, the veteran underwent a PFT.  His FEV-1 
was 78 percent predicted and his FEV-1/FVC was 82 percent, 
providing evidence against this claim as it indicates the 
higher evaluation is not warranted.  

In May 2002, the veteran underwent a VA respiratory 
examination and PFT.  His FEV-1 was 88 percent predicted and 
his FEV-1/FVC was 84 percent.  At the examination, he 
reported a productive cough and clear, white sputum with 
occasional streaks of blood if he coughed exceptionally hard.  
He also reported dyspnea on exertion and mild problems with 
his asthma on a daily basis.  Dust or increased exercise 
exacerbated his asthma.  He used a flunisolide oral inhaler, 
an ipratropium bromide inhaler, and an albuterol inhaler.  A 
physician had not given him a prescription for bed rest.  The 
examiner who conducted the veteran's PFT stated that the 
results were within normal limits, providing more evidence 
against this claim.  The veteran was diagnosed with asthma.  

In May 2001, the veteran underwent a VA respiratory 
examination and PFT.  His FEV-1 was "normal" and his FEV-
1/FVC was 84 percent, providing more evidence against this 
claim.  Lung volume showed a mild decrease in total lung 
capacity.  The impression read by the pulmonologist was a 
normal PFT.  The veteran was diagnosed with asthma.  

The veteran's additional VA and private treatment records do 
not show PFT results or that the veteran needs monthly visits 
to a physician for required care of exacerbations.  The 
evidence does not show that the veteran needs intermittent 
courses of systemic corticosteroids.  While the veteran's 
most recent PFT results are worse than the results from May 
2002 and May 2001, they do not meet the criteria for a 60 
percent evaluation, which, as discussed above, requires that 
the FEV-1 be between 40 and 55 percent predicted, or the FEV-
1/FVC be 40 to 55 percent.  The veteran's PFT results do not 
meet the threshold for his current evaluation; which was 
increased to 30 percent because he must use daily inhalers.  

Reviewing the evidence, even with review of the veteran's 
testimony, the Board finds that the overall disability 
picture for the veteran's asthma does not more closely 
approximate a 60 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater 30 percent for asthma.  38 C.F.R. § 4.3.  


ORDER

An increased evaluation for bronchial asthma is denied.  


REMAND

The veteran's right knee disability is currently rated by 
analogy as 10 percent disabling under DC 5010-5260, arthritis 
and limitation of flexion of the leg.  38 C.F.R. § 3.71a.  
The basis for the veteran's 10 percent rating, as explained 
in a June 2001 rating decision, is that he demonstrated pain 
on motion in November 2000.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran underwent a VA joints examination in September 
2003.  It did not state the veteran's ranges of motion for 
his right knee, but commented that there was a trace 
effusion.  The examiner wrote an addendum to the examination 
in October 2003, which included ranges of motion.  However, 
neither the examination report nor the October 2003 addendum 
addressed the remaining factors that cause functional loss.  
Therefore, a remand is necessary so that this information may 
be obtained.  DeLuca, 8 Vet. App. at 206.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the veteran was not provided with notice regarding 
how a disability rating and an effective date would be 
assigned should the claim be granted.  As these questions are 
involved in the present appeal, the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R.  § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO must schedule the veteran for 
a VA examination to assess the current 
severity of his right knee disability.  
The claims folder must be made available 
for the examiner to review, who must note 
in his or her report whether such a 
review was accomplished.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.  

All pertinent symptomatology and findings 
must be reported in detail.  In 
particular, the examiner must state the 
veteran's range of motion of his right 
leg.  If pain on motion is found, the 
examiner must state the degree of motion 
where the pain begins.  Functional 
limitation due to the veteran's right 
knee disorder, if any, must be reported.  
The examiner should comment on whether 
the veteran has more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy from disuse.  
	
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


